Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Nov 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Bradley Thorson on 20 May 2022.

The application has been amended as follows: Please amend claims 1, 3, 9, 12, 13, 19, and 20 submitted 18 Nov 2021 as follows:
1 (currently amended). Apparatus for removably affixing floor finishing abrasives to a floor finishing machine comprising: 
a) a drive plate operably coupled to the floor finishing machine, the drive plate having an outer peripheral edge and at least one oblong and curvilinear recess in a floor facing surface, said at least one oblong and curvilinear recess in the floor facing surface having an inner wall defining a first narrower rounded closed end adjacent the outer peripheral edge of the drive plate and a first wider rounded closed end further away from the outer peripheral edge of the drive plate than the first narrower rounded closed end; [[and]] 
b) an attachment plate having at least one abrasive element affixed to a first major surface thereof and a protuberance of a predetermined oblong and curvilinear shape configuration projecting outwardly from a second major surface thereof, said predetermined oblong and curvilinear shape configuration comprising an outer wall defining a second narrower rounded end and a second wider rounded end, wherein the protuberance has an exterior neck portion between the second narrower rounded end and the second wider rounded end both said second narrower rounded end and said second wider rounded end positioned immediately adjacent the second major surface, wherein said protuberance is adapted to be (i) inserted into the at least one recess in the floor facing surface with the second narrower rounded end facing the first narrower rounded closed end, and (ii) pushed radially outwardly within the at least one recess toward the first narrower rounded closed end; and
c) an adapter clip having an exterior wall adapted to be received within said at least one recess in the floor facing surface of the drive plate, said adapter clip having an interior aperture with an interior wall, wherein said interior wall of the aperture has an interior neck portion matching the exterior neck portion of the protuberance, said aperture adapted to receive the protuberance such that the interior wall of the aperture engages the outer wall of the protuberance, and wherein said protuberance and said adapter clip are adapted to be inserted together into the at least one recess in the floor facing surface with the second narrower rounded end facing the first narrower rounded closed end.

3 (Canceled).

9(currently amended). Apparatus for removably affixing floor finishing abrasives to a floor finishing machine comprising: 
a) a drive plate operably coupled to the floor finishing machine, the drive plate having an outer edge and at least one recess in a floor facing surface, said at least one oblong and curvilinear recess in the floor facing surface having an inner wall defining a first narrower rounded closed end adjacent the outer edge of the drive plate and first wider rounded closed end further away from the outer edge of the drive plate than the first narrower rounded closed end; 
b) an attachment plate having at least one abrasive element affixed to a first major surface thereof and a protuberance of a predetermined oblong and curvilinear shape configuration projecting outward from a second major surface thereof, said predetermined oblong and curvilinear shape configuration comprising an outer wall defining a second narrower rounded end and a second wider rounded end wherein said outer wall of the protuberance has an exterior neck portion between the second narrower rounded end and the second wider rounded end, both said second narrower rounded end and said second wider rounded end positioned immediately adjacent the second major surface; and 
c) an adapter clip having an exterior wall adapted to be received within said at least one recess in the floor facing surface of the drive plate, said adapter clip having an interior aperture with an interior wall, wherein said interior wall of the aperture has an interior neck portion matching the exterior neck portion of the protuberance, said aperture adapted to receive the protuberance such that the interior wall of the aperture engages the outer wall of the protuberance, wherein said protuberance and said adapter clip are adapted to be inserted together into the at least one recess in the floor facing surface with the second narrower rounded end facing the first narrower rounded closed end and pushed radially outwardly toward the first narrower rounded closed end causing the inner wall, the outer wall and the adapter clip to cooperate to secure the attachment plate to the drive plate.

12 (currently amended). The apparatus of claim 11 wherein said outer wall of the protuberance further comprises interior neck portion and the second wider rounded end, and wherein the fifth side section and the sixth side section diverge from each other as they extend from the interior neck portion toward the second wider rounded end.

13 (currently amended). The apparatus of claim 1 wherein the protuberance and adapter clip are adapted to be pushed radially outwardly toward the first narrower rounded closed end causing the inner wall, the outer wall and the adapter clip to cooperate to secure the attachment plate to the drive plate.

19 (currently amended). Apparatus for removably affixing floor finishing abrasives to floor finishing machine comprising: 
a) a drive plate operably coupled to the floor finishing machine, the drive plate having an outer peripheral edge and at least one oblong and curvilinear recess in a floor facing surface, said at least one oblong and curvilinear recess in the floor facing surface having a beveled inner wall defining a first narrower rounded closed end adjacent the outer peripheral edge of the drive plate and a first wider rounded closed end further away from the outer edge of the drive plate than the first narrower rounded closed end, wherein the inner wall further comprises a first side section extending between the first narrower rounded closed end and the first wider rounded closed end, a second side section extending between the first narrower rounded closed end and the first wider rounded closed end, and wherein said first side section and said second side section diverge from each other at a first angle as they extend from the first narrower rounded closed end to the first wider rounded closed end; [[and]] 
b) an attachment plate having at least one abrasive element affixed to a first major surface thereof and a protuberance of a predetermined oblong and curvilinear shape configuration projecting outward from a second major surface thereof, said oblong and curvilinear predetermined shape configuration defined by a beveled outer wall defining a second narrower rounded end and a second wider rounded end, wherein said protuberance is adapted to be (i) inserted into the at least one recess in the floor facing surface with the second narrower rounded end facing the first narrower rounded closed end, and (ii) pushed radially outwardly within the at least one recess, and wherein the outer wall further defines an exterior neck and comprises a third side section extending from the second narrower rounded end toward the  exterior neck, a fourth side section extending from the second narrower rounded end toward the exterior neck, a fifth side section extending from the exterior neck toward the second wider rounded end, and a sixth side section extending from the exterior neck toward the second wider rounded end, wherein said third side section and said forth side section diverging from each other as they extend from the second narrower rounded end, and said fourth side section and fifth side section diverge from each other as they extend from the exterior neck; and
c) an adapter clip having an exterior beveled wall adapted to be received within said at least one recess in the floor facing surface of the drive plate, said adapter clip having an interior aperture with an interior beveled wall, wherein said interior beveled wall of the aperture has an interior neck matching the exterior neck of the protuberance, said aperture adapted to receive the protuberance such that the interior wall of the aperture engages the outer wall of the protuberance, and wherein said protuberance and said adapter clip are adapted to be inserted together into the at least one recess in the floor facing surface with the second narrower rounded end facing the first narrower rounded closed end.

20 (currently amended). The apparatus of claim 19 wherein the adapter clip and protuberance are adapted to be pushed radially outwardly toward the first narrower rounded closed end causing the inner wall, the outer wall and the adapter clip to cooperate to secure the attachment plate to the drive plate.


Reasons for Allowance
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 9, 19, and their dependent claims, Van Der Veen (US 2011/0223845) and Park (US 7506644, previously cited) appear to be the closest prior art. Each of these references teaches the claimed drive plate with a recess and an attachment plate with a protuberance for engaging with the recess as claimed, with Van Der Veen teaching the newly claimed oblong curvilinear shapes (figs 2a, 4). While Gallup (US 2011/0195644, previously cited) teaches a neck in an attachment plate (fig 3) and Luk-Tung (US 2010/0175237, previously cited) teaches an adaptor clip (fig 2d), none of the references separately or as a whole teach or suggest an adapter clip with an interior neck portion matching an exterior neck portion of the protuberance such that the protuberance and adapter clip are adapted to be inserted together into the recess. There is no teaching in the prior art which would render such a combination of features obvious for a person having ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited showing teachings of oblong protuberances and recesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723